                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 HELEN THOMPSON; and WILLIAM
 THOMPSON,

                Plaintiffs,                                CIVIL ACTION NO. 4:17-cv-63

        v.

 THE UNITED STATES OF AMERICA,

                Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Motion to Exclude Expert Testimony and

for Partial Summary Judgment. (Doc. 15.) Plaintiffs responded in opposition, (doc. 21), and

Defendant filed a Reply, (doc. 23). For the reasons and in the manner set forth below, the Court

GRANTS Defendant’s Motion to Exclude Expert Testimony and for Partial Summary Judgment.

(Doc. 15.)

                                        BACKGROUND

       Plaintiffs brought this Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671 et seq. (“FTCA”),

case on March 31, 2017, for injuries Plaintiff Helen Thompson (“Plaintiff” or “Mrs. Thompson”)

allegedly suffered due to an accident involving a United States Postal Service mail truck. (Doc. 1.)

Plaintiffs allege that, on November 24, 2014, a mail truck backed into Mrs. Thompson’s right side,

knocking her to the ground, as she was retrieving her mail. (Id.) An ambulance arrived at the

scene and took Mrs. Thompson to Memorial Health University, where she principally complained

of pain to her right arm. (Doc. 15-15, p. 2; doc. 21-2, p. 2.) There she was diagnosed with

contusions of her right shoulder, knee, and chest wall, as well as a knee abrasion; Mrs. Thompson
later determined that she also injured her head and has scarring as a result, although at the time of

the incident she did not believe that she had hit her head. 1 (Id.; see also doc. 15-3.) Prior to this

incident, Mrs. Thompson had never experienced any right shoulder pain or reduced range of

motion, nor had she ever experienced any of the difficulties with balance that she later developed.

(Doc. 21-1, p. 2.)

        One week after the accident, Mrs. Thompson saw an orthopedist who referred her for an

MRI. (Doc. 15-15, p. 2; doc. 21-2, p. 2.) The MRI, performed on December 12, 2014, revealed a

massive rotator cuff tear involving the supraspinatus and infraspinatus tendons. (Id.) Dr. James

Wilson, Jr., an orthopedic surgeon specializing in shoulders, reviewed the MRI and determined

that Mrs. Thompson, as an 81-year-old, “likely had some degree of rotator cuff tearing in the

supraspinatus tendon but when she fell over split it further.” (Id.; doc. 15-5, p. 5.) During

December of 2014, Mrs. Thompson also saw her primary care physician—and challenged expert

witness in this case—Dr. Roland Summers on four different occasions. (Doc. 15-15, p. 3; doc. 21-

2, p. 3.) While Dr. Summers did not personally provide any individual treatment for Mrs.

Thompson’s shoulder injury, he did ensure “she got to the right people and got care.” 2 (Doc. 21-

2, p. 2.) He has opined that being struck and knocked down by a mail truck “caused or at least

contributed to” Mrs. Thompson’s torn rotator cuff. (Doc. 21-1, p. 4.)




1
  Mrs. Thompson reported on February 27, 2017, while undergoing a medical evaluation, that she did not
believe her head struck the ground when she fell on her right side and injured her right rotator cuff, after
being struck by the mail truck. (Doc. 15-10, p. 2.) Nevertheless, she later testified at her deposition that
the fall caused her head to hit the ground, which left a scar near her left temple. (Doc. 15-1, pp. 21–22.)
2
  Mrs. Thompson’s rotator cuff tear was treated with physical therapy until she eventually had a shoulder
replacement surgery in June of 2015 under the care of Dr. Mark Mighell, an orthopedic surgeon at Florida
Orthopedic Institute. (Doc. 15-15, p. 2; doc. 21-2, p. 2.) At his deposition, Dr. Mighell testified, “I would
state, within a reasonable degree of medical certainty, that [the mail truck event] did, in fact, cause [Mrs.
Thompson’s] shoulder injury” and need for replacement surgery. (Doc. 21-1, p. 12.) Defendant does not
challenge Dr. Mighell’s conclusions.


                                                     2
       On January 28, 2015, just over two months after the accident, Plaintiff sought treatment

from Dr. Summers for unsteadiness and staggering when changing positions, which she had been

experiencing over the prior three to four weeks. (Doc. 15-5, p. 3; doc. 21-2, p. 3.) Mrs. Thompson

had not complained of these symptoms during her four December 2014 visits with Dr. Summers.

(Id.) Dr. Summers was unclear as to the etiology of Mrs. Thompson’s symptoms, but thought she

might be suffering from a form of labyrinthine irritation, or a cerebellar lesion, or possibly

gadolinium toxicity, and he ordered a brain MRI to further understand the cause of her symptoms.

(Id.) He also prescribed Mrs. Thompson Antivert, a medication to help her deal with her balance

problems. (Id.) Early medical records show that Dr. Summers initially believed she was suffering

from labyrinthitis; these records also show that Mrs. Thompson’s condition improved with

continued Antivert prescriptions. (Id.) After the MRI revealed no significant findings, Dr.

Summers referred Mrs. Thompson for an electronystagmogram (“ENG”) on February 3, 2015, to

further investigate the source of her inability to keep her balance. (Id.) The record is unclear as

to the results of Mrs. Thompson’s ENG, but following this diagnostic test Dr. Summers had Mrs.

Thompson undergo further diagnostic testing in the form of an audiometric and

videonystagmograph (“VNG”). Like with Mrs. Thompson’s rotator cuff tear, Dr. Summers opined

that her fall caused, or at least contributed to, the balance difficulties she began experiencing.

(Doc. 21-1, p. 4.)

       On February 27, 2017, Mrs. Thompson underwent the VNG at St. Joseph’s/Candler, which

revealed right peripheral vestibular weakness, right posterior canal benign paroxysmal positional

vertigo (“BPPV” or “vertigo”), and hearing loss. (Doc. 15-5, p. 3; doc. 21-2, p. 3.) Mrs. Thompson

returned to see Dr. Summers on March 2, 2015, and he referred her to Dr. J. Robert Logan, an

otolaryngologist, for vestibular rehabilitation to treat her BPPV. (Doc. 15-15, p. 4; doc. 21-2, p. 3.)




                                                  3
In addition to vestibular rehabilitation, Dr. Logan preformed an Epley maneuver—involving

manipulation of the ear and body—to flush out microscopic particles from Mrs. Thompson’s ear

canal and return the fluid there to a normal weight. (Id.) After attending a single therapy session

on March 23, 2015, Mrs. Thompson temporarily moved from the Savannah area but expressed that

she would follow up upon her return if needed. (Id.) However, there is no record that Mrs.

Thompson sought any further treatment related to her vertigo diagnosis. (Id.)

                                         DISCUSSION

I.     Motion to Exclude Expert Testimony of Dr. Summers (Doc. 15)

       Dr. Summers is Mrs. Thompson’s longtime primary care physician, who has seen her on a

regular basis approximately every three months for the last few years. (Doc. 21-1, p. 4.) Following

the mail truck accident on November 24, 2014, Mrs. Thompson first visited Dr. Summers on

December 9, 2014. (Doc. 15-15, p. 3; doc. 21-2, p. 3.) As described above, she saw him for

several follow-up appointments thereafter regarding treatment for her injuries. Based on his

practice experience, training, treatment of Mrs. Thompson, and the information she offered him,

Dr. Summers testified that he believes, to a reasonable degree of medical certainty, that her being

struck and knocked down by the mail truck “caused or at least contributed to” her torn rotator cuff

and vertigo. (Doc. 15-8, p. 26.)

       Defendant argues that Dr. Summers’ expert testimony on the cause of Mrs. Thompson’s

rotator cuff injury and vertigo should be excluded for two reasons: 1) Dr. Summers lacks the

necessary qualifications to opine on the cause of these conditions; and 2) Dr. Summers did not

support his causation opinions as to these conditions with reliable methodology. (Doc. 15, pp. 5–

19.) As such, Defendant contends Dr. Summers’ proposed expert testimony fails to satisfy the

expert evidentiary demands as set forth by the United States Supreme Court in Daubert. Further,




                                                4
regarding the torn rotator cuff specifically, Defendant argues Dr. Summers’ testimony as a treating

physician should be excluded because he was not retained as an expert and his opinion exceeds

the scope of his treatment. (Id. at pp. 14–15.)

       In response, Plaintiffs contend Dr. Summers had a sufficiently reliable basis upon which

to form an admissible opinion. (Doc. 21-1, pp. 8–10.) Plaintiffs point to his training, certifications,

and experience with similar cases. (Id.) Moreover, Plaintiffs argue Dr. Summers’ causation

opinions were not solely based on the close temporal relationship between the mail truck accident

and Mrs. Thompson’s injuries; they contend Dr. Summers considered his firsthand observations,

the reliability and specificity of Mrs. Thompson’s statements, results of her MRI, that she struck

her head, his test of her for lateral horizontal nystagmus, her positive response to his Antivert

prescription, and his role in referring her to other doctors. (Id.) Plaintiffs additionally aver that

Dr. Summers’ opinions were properly limited to his care and treatment of Mrs. Thompson and

thus not subject to the expert disclosure requirements of Federal Rule of Civil Procedure 26. (Id.)

       In its Reply, Defendant reiterates Dr. Summers’ causation opinions should be excluded for

a lack of a reliable basis, because they improperly rely on temporal proximity. (Doc. 23, pp. 2–4.)

Defendant also contends that, notwithstanding Dr. Summers’ treatment of Mrs. Thompson, his

opinions as to causation exceed the scope of permissible lay testimony and must satisfy the

demands of Daubert and Federal Rule of Evidence 702, regardless of Federal Rule of Civil

Procedure 26. (Id. at pp. 1–2.) Defendant avers Dr. Summers’ testimony cannot meet these

demands, despite Plaintiffs’ attempts to discern additional factors from Dr. Summers’ deposition

in support of his causation opinions. (Id. at pp. 2–4.)




                                                  5
       A.      Legal Standard

       In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the United States

Supreme Court interpreted Federal Rule of Evidence 702 (“Rule 702”), which governs expert

testimony. The Supreme Court stated that Rule 702 “compels the district courts to perform the

critical ‘gatekeeping’ function concerning the admissibility of expert scientific evidence.” United

States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (emphasis in original) (citing Daubert, 509

U.S. at 589 n.7, 597). The Supreme Court later held that “Daubert’s general holding—setting forth

the trial judge’s general ‘gatekeeping’ obligation—applies not only to testimony based on

‘scientific’ knowledge, but also to testimony based on ‘technical’ and ‘other specialized’

knowledge.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (citing Fed. R. Evid. 702).

Having adopted these decisions, amended Rule 702 provides as follows:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods; and

               (d) the expert has reliably applied the principles and methods to the facts of
               the case.

Fed. R. Evid. 702.

       The Court of Appeals for the Eleventh Circuit has established a three-pronged inquiry

encompassing the requirements of Daubert and its progeny and Rule 702. Under this inquiry, a

court determining the admissibility of expert testimony must consider whether:

       (1) the expert is qualified to testify competently regarding the matters he intends to
       address; (2) the methodology by which the expert reaches his conclusions is



                                                 6
       sufficiently reliable as determined by the sort of inquiry mandated in Daubert; and
       (3) the testimony assists the trier of fact, through the application of scientific,
       technical, or specialized expertise, to understand the evidence or to determine a fact
       in issue.

Frazier, 387 F.3d at 1260 (citations omitted). The proponent of the expert opinion bears the burden

of establishing qualification, reliability, and helpfulness by a preponderance of the evidence.

Daubert, 509 U.S. at 592, n.10. The ultimate objective of a court’s Daubert gatekeeping function

is “to make certain that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at 152.

       For the first prong, “experts may be qualified in various ways. While scientific training or

education may provide possible means to qualify, experience in a field may offer another path to

expert status.” Frazier, 387 F.3d at 1260–61; see also Fed. R. Evid. 702 (A witness may be

qualified as an expert by “knowledge, skill, experience, training, or education.”). In determining

qualification, courts generally look to a proposed expert’s education and experience and ask

whether the witness’s intended testimony is sufficiently within his or her area of expertise. Maiz

v. Virani, 253 F.3d 641, 665 (11th Cir. 2001). However, “the unremarkable observation that an

expert may be qualified by experience does not mean that experience, standing alone, is a sufficient

foundation rendering reliable any conceivable opinion the expert may express.” Frazier, 387 F.3d

at 1261 (emphasis in original).

       Consequently, the second prong, reliability, “remains a discrete, independent, and

important requirement for admissibility.” Id. The Supreme Court in Daubert “set out a list of

‘general observations’ for determining whether expert testimony is sufficiently reliable to be

admitted under Rule 702.” United States v. Brown, 415 F.3d 1257, 1267 (11th Cir. 2005) (citation

omitted). These factors or observations inquire into the expert’s “theory or technique” and are:



                                                 7
“(1) whether it can be (and has been) tested; (2) whether it has been subjected to peer review and

publication; (3) what its known or potential rate of error is, and whether standards controlling its

operation exist; and (4) whether it is generally accepted in the field.” Id. (citation omitted).

“Sometimes the specific Daubert factors will aid in determining reliability; sometimes other

questions may be more useful. As a result, ‘the trial judge must have considerable leeway in

deciding in a particular case how to go about determining whether particular expert testimony is

reliable.’” Frazier, 387 F.3d at 1262 (quoting Kumho Tire, 526 U.S. at 152). “Indeed, the

Committee Note to the 2000 Amendments of Rule 702 expressly says that, ‘[i]f the witness is

relying solely or primarily on experience, then the witness must explain how that experience leads

to the conclusion reached, why that experience is a sufficient basis for the opinion, and how that

experience is reliably applied to the facts.’” Id. at 1261 (emphasis in original).

       Third, expert opinion testimony must assist the trier of fact. “By this requirement, expert

testimony is admissible if it concerns matters that are beyond the understanding of the average lay

person.” Id. at 1262 (citation omitted). Proffered expert testimony generally will not help the trier

of fact when it offers nothing more than what lawyers for the parties can argue in closing

arguments. Cook v. Sheriff of Monroe Cty., 402 F.3d 1092, 1111 (11th Cir. 2005).

       Lastly, treating physicians, such as Dr. Summers, must satisfy these requirements when

their testimony goes beyond discussing their treatment and diagnosis of a patient and extends into

the fields of causation and etiology. United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir.

2005) (citations omitted) (treating physician’s diagnosis of jaw fracture is permissible lay opinion

but statement as to cause of fracture was expert opinion); see also Wilson v. Taser Int’l, Inc., 303

F. App’x 708, 712 (11th Cir. 2008) (“Although we agree that a treating physician may testify as a

lay witness regarding his observations and decisions during treatment of a patient, once the treating




                                                  8
physician expresses an opinion unrelated to treatment which is ‘based on scientific, technical, or

other specialized knowledge,’ that witness is offering expert testimony for which the court must

perform its essential gatekeeping function as required by Daubert.”) (per curiam) (emphasis in

original); Rangel v. Anderson, 202 F. Supp. 3d 1361, 1364 (S.D. Ga. 2016) (“Treating physicians

not disclosed as experts are limited to testimony based on personal knowledge and may not testify

beyond their treatment of a patient.”).

       B.      Dr. Summers’ Opinion That the Mail Truck Incident Caused Mrs.
               Thompson’s Vertigo

               (1)     Whether Dr. Summers is Qualified to Opine on the Cause of Mrs.
                       Thompson’s Vertigo

       Defendant asserts that because Dr. Summers lacks adequate training, skill, and experience

in the field of otolaryngology, he does not have the qualifications to opine on the cause of Mrs.

Thompson’s vertigo. (Doc. 15, pp. 7–8.) Plaintiffs argue that Dr. Summers’ more than forty years

of professional experience and general medical training qualify him to give this opinion, (doc. 21-

1, pp. 4, 9), but Defendant counters that a medical degree does not qualify a doctor to opine on

causation without some degree of specialized knowledge, (doc. 15, p. 8).

       Although the Eleventh Circuit has not held that physicians must have a specialty in the

relevant field to qualify as an expert, the area of the witness’s expertise must align with the subject

matter of the witness’s testimony. See United States v. Paul, 175 F.3d 906, 912 (11th Cir. 1999)

(excluding law professor’s handwriting analysis testimony, even though the professor had written

on the topic, because his relevant expertise as a lawyer “did not make him any more qualified to

testify as an expert on handwriting analysis than a lay person who read the same articles”); accord

Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994) (“The issue with regard to expert

testimony is not the qualifications of a witness in the abstract, but whether those qualifications




                                                  9
provide a foundation for a witness to answer a specific question.”). Furthermore, general expert

knowledge may form a sufficient basis for testimony concerning related applications. United

States v. Wen Chyu Liu, 716 F.3d 159, 168–69 (5th Cir. 2013) (expert witnesses not “strictly

confined” to practice area); United States v. Hensel, 711 F.2d 1000, 1006 (11th Cir. 1983) (expert

witness with extensive experience investigating fires on land may testify as expert concerning

shipboard fire). A medical degree, however, does not qualify a physician to testify concerning any

medical issue; a physician’s expert testimony must stay within the “reasonable confines” of his or

her practice area. Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 (10th Cir. 2001).

       Dr. Summers holds undergraduate degrees from Johns Hopkins University (biological

sciences) and the University of South Dakota (medicine) and a medical degree from Northwestern

University. (Doc. 15-13, p. 2.) He has been in active practice since 1974 and has specialized

training and qualifications in the fields of pulmonary diseases and internal medicine. (Id. at pp.

2–3.) Further, Dr. Summers has written several published articles in these fields. (Id. at pp. 3–4.)

He currently practices internal medicine in the Savannah area and is a professor of medicine at the

Medical College of Georgia as well as the Mercer University School of Medicine. (Id.; doc. 15-

8, p. 5.) With respect to vertigo, Dr. Summers, as an internist, has some experience in diagnosing

and treating vertigo patients, but he admittedly does not have the specialized knowledge in this

area of medicine that an otolaryngologist would have. (Doc. 15-8, pp. 27–28.)

       Although Dr. Summers has expertise in the diagnosis and treatment of vertigo, “[t]he

ability to diagnose medical conditions is not remotely the same . . . as the ability to deduce . . . in

a scientifically reliable manner, the causes of those medical conditions.” Tamraz v. Lincoln Elec.

Co., 620 F.3d 665, 673 (6th Cir. 2010). Thus, the question becomes whether the above-detailed

qualifications and experience of Dr. Summers provide a foundation for him to opine on the cause




                                                  10
of Mrs. Thompson’s vertigo, not whether his background qualifies him to properly classify her

imbalance symptoms as BPPV. Dr. Summers is undoubtedly qualified to testify that Mrs.

Thompson suffered from BPPV, rather than a different type of vertigo or a different condition

entirely, and Dr. Summers is also qualified to testify generally about his treatment of Mrs.

Thompson for vertigo. However, “more specific knowledge is required to support [his] more

specific opinion[]” that the mail truck incident was the cause of Mrs. Thompson’s condition.

Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316, 322 (3rd Cir. 2003). Plaintiff points to

no specific knowledge or experience held by Dr. Summers that would qualify him to opine on the

cause of Mrs. Thompson’s vertigo in this case. Moreover, at his deposition, Dr. Summers

conceded that he would “absolutely” defer to Dr. Logan, 3 the otolaryngologist to whom he referred

Mrs. Thompson for vertigo treatment, if Dr. Logan disagreed with him on the cause of Mrs.

Thompson’s vertigo. (Doc. 15-8, pp. 28–29.)

        Dr. Logan went on to testify that a “large percentage of people [with BPPV] are idiopathic,”

meaning they experience the condition spontaneously or without a known cause, and he noted that

difficulty exists in determining the cause of a particular patient’s BPPV far after a putative impetus

occurred. (Doc. 15-9, pp. 24–25.) Dr. Logan ultimately concluded that, based on his knowledge

and his having seen Mrs. Thompson weeks after the mail truck incident, he could not determine

within a reasonable degree of medical certainty whether Mrs. Thompson’s BPPV was idiopathic

or resulted from acute trauma. (Id.) Furthermore, Dr. Summers initially characterized Mrs.

Thompson’s imbalance condition as labyrinthitis, a diagnosis he considered to be interchangeable



3
  Dr. Logan is an otolaryngologist practicing at the Georgia Ear Institute who has decades of specialized
knowledge and experience related to BPPV. (Doc. 15-15, p. 4; doc. 15-8, pp. 27–29.) Dr. Logan evaluated
Mrs. Thompson after she complained to Dr. Summers of difficulty keeping her balance. (Doc. 15-15, p. 4.)
After his evaluation, Dr. Logan confirmed Mrs. Thompson’s BPPV diagnosis and provided her treatment.
(Id.; see also doc. 15-9, pp. 6–8.)


                                                   11
with BPPV. (Doc. 15-8, p. 12.) Dr. Logan, however, disagreed with this understanding and

explained that labyrinthitis is an inflammatory disease of the inner ear, caused by either a virus or

bacteria, with treatments that are materially different from those for BPPV. (Doc. 15-9, p. 17.)

Dr. Logan even stated that it would be a “far reach” to conclude, as Dr. Summers did, that a trauma

event caused labyrinthitis. (Id. at p. 36.)

       Given that Plaintiffs point to nothing more than Dr. Summers’ general education, training,

and experience as a medical doctor, and also considering the discrepancies between Dr. Summers’

understandings of ear disorders as compared to Dr. Logan’s, the Court finds that Plaintiffs have

failed to carry their burden of establishing that Dr. Summers is qualified to opine as to the cause

of Mrs. Thompson’s BPPV. See Murphy v. Precise, No. 1:16-CV-143-WKW-DAB, 2017 WL

1632870, at *7 (M.D. Ala. Apr. 28, 2017) (long-term general practitioner not qualified to testify

as to causation where he had no specialized experience and would defer to a neurologist on the

issue); Everett v. Georgia-Pac. Corp., 949 F. Supp. 856, 858 (S.D. Ga. 1996) (family doctor not

qualified to opine on the causation of bronchitis where he had no specialized training or experience

in toxicology). Although the Court does not doubt Dr. Summers’ general medical knowledge and

clinical experience, it has not been specialized in otolaryngology or the study and treatment of

vertigo. (See Doc. 15-8, p. 5.) In his practice as a pulmonary internist, Dr. Summers does not

regularly see patients with vertigo and, when he does, he refers them to an otolaryngologist for

complex matters. (See id. at pp. 27–28.) Moreover, Dr. Summers expressly stated that he would

yield to Dr. Logan’s causation conclusions regarding Mrs. Thompson’s vertigo; this deference

demonstrates that he is not specifically qualified to opine on the cause of Mrs. Thompson’s vertigo.

While Dr. Summers is qualified to testify regarding his diagnosis and treatment of Mrs.




                                                 12
Thompson’s vertigo, he lacks sufficient qualifications to opine on the underlying cause of this

condition.

                (2)     Whether Dr. Summers Employed a Reliable Methodology in Making
                        his Vertigo Causation Opinion

        Even if Dr. Summers’ considerable training and experience as an internal medicine doctor

qualified him to opine on the cause of Mrs. Thompson’s BPPV, his expert testimony in this regard

would still be excluded due to a lack of reliable basis for his conclusion. At his deposition, Dr.

Summers testified to the following regarding the support for his opinion that Mrs. Thompson’s fall

from the mail truck impact caused her vertigo:

        Q: So other than Mrs. Thompson’s report of when her symptoms began, what other
           evidence supports a fall or accident described by Mrs. Thompson as the cause of the
           vertigo?

        A: The fact that she hadn’t had it before.

        Q: So, it’s simply she reported the symptoms after this [incident] and didn’t have them
           before?

       A: Yes.

       Q: Anything else?

       A: Not that I recall.

(Doc. 15-8, p. 29.) Defendant argues this testimony does not meet Rule 702’s reliability criterion

because it rests on the post hoc ergo propter hoc logical fallacy. (Doc. 15, p. 10.) Plaintiffs

respond that Dr. Summers pointed to several other factors at his deposition which influence his

causation opinion. (Doc. 21-1, p. 10.) However, Dr. Summers’ own testimony unequivocally

states that he relied on the timing of the onset of Mrs. Thompson’s imbalance symptoms, which

occurred at least four weeks after the mail truck accident, as the sole basis for his causation opinion.

The other factors Plaintiffs cite were indeed mentioned by Dr. Summers, but they relate more so




                                                  13
to his diagnosis of Mrs. Thompson’s vertigo rather than to his understanding of the condition’s

root cause.

       Generally speaking, a temporal relationship between an incident and symptoms, alone, is

not a sufficient basis or methodology under Daubert to support a causation opinion. See McClain

v. Metabolife Int’l, Inc., 401 F.3d 1233, 1243 (11th Cir 2005) (“Drawing a [causation] conclusion

from temporal relationships leads to the blunder of the post hoc ergo propter hoc fallacy[, which]

assumes causality from temporal sequence. . . . It is called a fallacy because it makes an assumption

based on the false inference that a temporal relationship proves a causal relationship.”). Something

more than “the fact that she hadn’t had it before” is required to form a reliable opinion on the

causation of vertigo, a condition with an apparently difficult etiology. (See Doc. 15-9, pp. 23–25

(Dr. Logan noting that “we don’t know exactly what is the most common cause of [BPPV],” that

it is often “idiopathic,” that acute impacts inconsistently play a role in causing BPPV, and that he

could not reliably opine as to the role the mail truck incident had in causing Mrs. Thompson’s

BPPV since more than three months had passed between the incident and his treatment).) Dr.

Summers himself was unsure about the etiology of Mrs. Thompson’s BPPV and initially

misdiagnosed her condition as labyrinthitis, even though fall trauma does not usually cause

labyrinthitis. This discrepancy exemplifies the unreliable nature of relying solely on a five-to-six-

week temporal connection between the mail truck incident and Mrs. Thompson’s symptoms in

reaching a causation opinion.

       Moreover, while Plaintiffs identify several other factors Dr. Summers mentioned at his

deposition—the reliability and specificity of Mrs. Thompson’s medical communications as a

patient, her negative MRI and nystagmus tests, her positive response to Antivert, and his referrals

to other doctors, (doc. 21-1, p. 10)—Dr. Summers’ own testimony in this regard was clear: his




                                                 14
causation opinion depends entirely on the fact that Mrs. Thompson had not experienced vertigo

prior to the incident. Plaintiffs cannot now controvert that admission by pointing to these potential

additional factors. Further, none of these factors directly speaks to the cause of Mrs. Thompson’s

vertigo. For example, a positive response to prescribed medication indicates a correct diagnosis

but does not necessarily indicate an accurate conclusion regarding the underlying cause of the

diagnosis. Likewise, negative MRI and nystagmus test results help to determine diagnosis, but

they have little effectiveness in determining causation. Furthermore, Mrs. Thompson being a

reliable and specific patient concerns the credibility of what she says and does in her doctor-patient

relationship with Dr. Summers, not the cause of her BPPV. As such, even accounting for these

other factors, the Court finds that Plaintiffs fail to carry their burden of establishing that Dr.

Summers’ vertigo causation opinion stems from sufficiently reliable methodologies and

information. Dr. Summers’ lack of a reliable methodology provides an additional, independent

ground to exclude his opinion.

       Accordingly, the Court GRANTS this portion of Defendant’s Motion to Exclude Expert

Testimony.    (Doc. 15.)     Based on the above review of Dr. Summers’ qualifications and

methodologies, the Court finds that he may not testify as to the cause of Mrs. Thompson’s vertigo.

Any such opinion testimony will be precluded at trial.

       C.      Dr. Summers’ Opinion That the Mail Truck Incident Caused Mrs.
               Thompson’s Rotator Cuff Tear

       As with Dr. Summers’ proposed vertigo testimony, Defendant contends Dr. Summers’

testimony that the mail truck incident caused Mrs. Thompson’s rotator cuff tear should be excluded

because he lacks the necessary qualifications to make such an opinion and because he employed

unreliable methodologies in reaching that conclusion. (Id. at pp. 7–14.) Defendant also argues

such testimony should be excluded because Dr. Summers did not treat Mrs. Thompson’s rotator



                                                 15
cuff injury and he was not properly disclosed as an expert. (Id. at pp. 14–15.) In their Response,

Plaintiffs argue the training and experience detailed above qualifies Dr. Summers to give this

opinion and that it rests on a sufficiently reliable basis. (Doc. 21-1, pp. 2–4, 9.) Plaintiffs argue

further that Dr. Summers’ opinion about the rotator cuff tear should be admitted notwithstanding

any failure to comply with expert disclosure requirements because he was Mrs. Thompson’s

treating physician. (Id. at pp. 8–9.)

        Pretermitting the rotator cuff opinion, qualification and methodology issues—to which

Plaintiffs give scant attention 4—the Court finds that Dr. Summers’ opinion regarding the cause of

Mrs. Thompson’s rotator cuff injury must be excluded because he was neither a treating physician

for that injury (much less a treating physician that reached a conclusion regarding the cause of the

injury during the course of treatment) nor a properly disclosed expert. The Court’s review of Dr.

Summers’ records and deposition testimony, as well as other pertinent medical records, shows that

he did not personally evaluate or treat Mrs. Thompson’s torn rotator cuff. Therefore, as explained



4
  Plaintiffs almost exclusively focus their response brief on Dr. Summers’ challenged vertigo opinion and
fail to specifically grapple with Defendant’s rotator cuff opinion arguments. (See Doc. 21-1.) Beyond
pointing out that Dr. Mark Mighell, Mrs. Thompson’s surgeon and Defendant’s designated expert, agrees
with Dr. Summers’ opinion that the mail truck incident caused Mrs. Thomson’s rotator cuff injury, (id. at
pp. 9, 12), Plaintiffs are mostly silent regarding Dr. Summers’ qualifications and methodologies for this
opinion. It is the parties’ “onus . . . to formulate arguments,” Resolution Tr. Corp. v. Dunmar Corp., 43
F.3d 587, 599 (11th Cir. 1995) (citations omitted), and even a generous reading by the Court cannot remedy
Plaintiffs’ briefing deficiency here. Their relative silence pales in comparison to their vigorous and detailed
arguments regarding Dr. Summers’ vertigo opinion. To the point, Plaintiffs offer no explanation or
argument regarding the reliability and methodology of Dr. Summers’ opinion that the mail truck incident
caused Mrs. Thompson’s rotator cuff tear. (See id. at pp. 9–10; see also doc. 23, p. 3 n.1.) Thus, even if
the Court were to engage in the full Daubert analysis posed by Defendant’s Motion to Exclude Dr.
Summers’ rotator cuff opinion, the Court would grant this portion of Defendant’s Motion—which asserts
the opinion unreliably rests on post hoc ergo propter hoc reasoning, because Plaintiffs have not established
that Dr. Summers is qualified to offer an opinion as to the cause of the rotator cuff injury, and they have
not established that his opinions on this issue are supported by a reliable methodology. Moreover, given
the Plaintiffs’ lack of argument, the Court would grant this portion of Defendant’s Motion as unopposed.
See, e.g., Brown v. J.P. Turner & Co., No. 1:09-CV-2649-JEC, 2011 WL 1882522, at *5 (N.D. Ga. May
17, 2011) (“Plaintiffs’ failure to respond is in itself grounds for the Court to rule in favor of defendant.”
(citations omitted)).


                                                      16
below, Dr. Summers may not testify as a causation expert regarding this injury, despite his being

Mrs. Thompson’s treating physician, because such testimony would exceed the scope of his

treatment and it was not properly disclosed pursuant to Federal Rule of Civil Procedure 26 (“Rule

26”).

               (1)     Legal Standard

        Under Rule 26, “a party must disclose to other parties the identity of any witness it may

use at trial to present evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. P.

26(a)(2)(A). Witnesses who are “retained or specially employed to provide expert testimony in

the case” or “whose duties as the party’s employee regularly involve giving expert testimony”

must prepare a signed report to accompany the disclosure. Id. (a)(2)(B). This report must contain:

        (i) a complete statement of all opinions the witness will express and the basis and
            reasons for them;

        (ii) the data or other information considered by the witness in forming them;

        (iii) any exhibits that will be used to summarize or support them;

        (iv) the witness’s qualifications, including a list of all publications authored in the
              previous ten years;

        (v) a list of all other cases in which, during the previous four years, the witness
            testified as an expert at trial or by deposition; and

        (vi) a statement of the compensation to be paid for the study and testimony in the
             case.

Id. In comparison, Rule 26(a)(2)(C) establishes a separate reporting classification for witnesses

who will testify as fact witnesses and will also offer expert opinions, a category into which treating

physicians often fall. While these witnesses need not provide the report required by Rule

26(a)(2)(B), they are still required to disclose the subject(s) of their expert testimony as well as a

summary of the facts and opinions on which they are expected to testify. Id. (a)(2)(C).




                                                  17
        “Treating physicians not disclosed as experts are limited to testimony based on personal

knowledge and may not testify beyond their treatment of a patient.” Rangel, 202 F. Supp. 3d at

1364; see also Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011)

(requiring a written report from treating physicians who gave expert testimony beyond the scope

of the treatment rendered and reviewed information provided by attorneys in rendering their

opinions). As such, “[a] treating physician may be subject to Rule 26(a)(2)(C) as to portions of

his or her testimony and may be deemed a retained or specially employed expert who is subject to

Rule 26(a)(2)(B) as to other portions.” In re Denture Cream Prods. Liab. Litig., No. 09-2051-MD,

2012 WL 5199597, at *4 (S.D. Fla. Oct. 22, 2012). “Where the proponent of the treating

physician’s testimony fails to demonstrate such opinions were formed and are based upon

observations made during the course of treatment, Rule 26(a)(2)(B) reports are required.” In re

Denture Cream Prod. Liab. Litig., No. 09-2051-MD, 2012 WL 13008163, at *1 (S.D. Fla. Nov.

14, 2012) (citing Goodman, 644 F.3d at 826; Meyers v. National R.R. Passenger Corp. (Amtrak),

619 F.3d 729, 734–35 (7th Cir. 2010)); see also Kondragunta v. Ace Doran Hauling & Rigging

Co., No. 1:11-CV-01094-JEC, 2013 WL 1189493, at *12 (N.D. Ga. Mar. 21, 2013) (Rule

26(a)(2)(C) report required when causation opinion formed based on treatment observations; Rule

26(a)(2)(B) report required when causation opinion formed based on facts gathered outside

treatment or if it involves the use of hypotheticals). 5


5
  The following excerpt explains the rationale and impact of Rule 26(a)(2)(C) as to treating physicians, and
this interpretation has been echoed by many courts:

        [T]he disclosures that must be made for a treating physician depend on the nature of the
        testimony he or she will give. Unless the treating physician is going to be limited to
        testifying about facts in a lay person capacity, the physician must be disclosed as an expert
        and must provide either the summary disclosures or an expert report. Whether the treating
        physician must file a written report or is subject only to summary disclosures depends on
        the role of the expert. If the treating physician’s expert opinions stay within the scope of
        treatment and diagnosis, then the physician would not be considered “retained” to provide


                                                     18
                (2)     Whether Plaintiffs Complied With Rule 26

        Plaintiffs implicitly acknowledge Dr. Summers was not disclosed pursuant Rule

26(a)(2)(B), but they argue that his causation opinion regarding Mrs. Thompson’s rotator cuff

injury is based on his firsthand treatment of her and should thus be admitted regardless of whether

Rule 26(a)(2)(B)’s disclosure requirements have been met. (Doc. 21-1, pp. 8–9.) Plaintiffs

contend Dr. Summers’ opinion that the mail truck incident caused Mrs. Thompson’s torn rotator

cuff is permissibly limited to his observations and opinions obtained in treating her. (Id.) Further,

Plaintiffs imply that Defendant was not unduly surprised by Dr. Summers’ opinion because it was

given in response to deposition questioning by Defendant’s attorney. (Id.) Plaintiffs also point

out that Defendant does not oppose the same opinion when offered by its designated expert, Dr.

Mighell. (Id.) Defendant counters that, because Dr. Summers’ rotator cuff opinion was not

disclosed until the deposition, the opinion was necessarily developed “in anticipation of trial.”

(Doc. 23, p. 2.) Defendant also argues that, like with the reliability criterion, Plaintiffs do not seem

to oppose this portion of its motion. (Id. at p. 3 n.1.)




       expert testimony and only summary disclosures would be needed. But if a treating
       physician is going to offer opinions formed outside the course of treatment and diagnosis,
       then as to those further opinions the physician is being used in a “retained expert” role and
       the Rule 26(a)(2)(B)'s report requirement will apply to the extent of that further testimony.
       It is not sufficient for the summary disclosures to mention that the treating physician is
       going to offer these additional expert opinions.

       The types of disclosures made will then determine the scope of testimony actually allowed.
       Treating physicians disclosed only as lay witnesses may testify only to lay facts. Treating
       physicians for whom summary disclosures are provided may opine on matters relating to
       treatment and diagnosis. If the treating physician files an expert report, then the treating
       physician may testify as a retained expert to matters that go beyond treatment and
       diagnosis.

1 Steven S. Gensler, Federal Rules of Civil Procedure: Rules and Commentary Rule 26 (2018).


                                                    19
       The treatment of Mrs. Thompson’s right shoulder injury following the mail truck incident

proceeded as follows: she was taken to the emergency room at Memorial Health University by

ambulance the day of the incident, November 24, 2014; the emergency department diagnosed her

with a shoulder contusion but x-rays were negative for a fracture, and she was discharged with a

referral to an orthopedist; on December 4, 2014, Mrs. Thompson presented to Optim Healthcare

for further evaluation of her shoulder injury, and an MRI was ordered by Dr. Donald K.

McCartney; the MRI, performed on December 12, 2014, revealed a massive rotator cuff tear; Dr.

McCartney reviewed the MRI on December 16 and referred Mrs. Thomson to Dr. Wilson, a

shoulder specialist; on December 17, 2014, Dr. Wilson himself reviewed the MRI, evaluated Mrs.

Thompson’s shoulder, and placed her in a trial of physical therapy with possible surgery

contemplated down the line; Mrs. Thompson underwent periodic physical therapy and injections

at Optim Healthcare through March 25, 2015, until she temporarily moved from the Savannah area

to Florida; while in Florida, Mrs. Thompson’s right shoulder problems persisted so she underwent

total replacement surgery, performed by Dr. Mighell on June 22, 2015, which proved successful.

(Doc. 15-5, pp. 5, 7–8; doc. 15-6; doc. 15-15, pp. 1–2; doc. 21-2, p. 2.)

       During this time, Mrs. Thompson first saw Dr. Summers on December 9, 2014. (Doc. 15-

7, p. 11). At that visit, Dr. Summers noted her shoulder x-rays were negative but that she had an

upcoming MRI scheduled through Optim. (Id.) In addition to Dr. McCartney who ordered the

MRI and referred Mrs. Thompson to his Optim colleague Dr. Wilson, at her next visit to Dr.

Summers on December 16, 2014, he noted that he had also reviewed Mrs. Thompson’s MRI, which

showed a massive tear, and directed her to Dr. Wilson. (Id. at p. 10.) Mrs. Thompson reported

back to Dr. Summers on December 19, 2014, and he noted that “she has been undergoing

evaluation of her right shoulder with Dr. Wilson.” (Id. at p. 9.) At Mrs. Thompson’s December




                                                 20
22, 2014 visit, Dr. Summers noted that she still had a “fairly limited” shoulder. (Id. at p. 8.) The

next time Dr. Summers saw Mrs. Thompson regarding her right shoulder injury was on August

17, 2015, following her surgery by Dr. Mighell. (Id. at p. 12.) He noted that “Dr. Mighell feels

that she is making good progress with her therapy.” (Id.) Dr. Summers’ contemporaneous medical

records do not reflect any express opinion he may have had regarding the cause of Mrs.

Thompson’s rotator cuff injury. (See id. at pp. 2–12.)

       At his deposition, when asked about his role in treating Mrs. Thompson’s rotator cuff

injury, Dr. Summers testified that he “did not provide individual treatment,” rather it was his “job

to see that [Mrs. Thompson] got to the right people and got care.” (Doc. 15-8, p. 18.) Dr. Summers

noted that he was not “initially involved at all with her shoulder” and that she was in the care of

Drs. Wilson and Mighell for this injury. (Id. at pp. 18, 30.) Nonetheless, Dr. Summers testified at

his deposition, for the first time of record, that the mail truck incident “caused or at least

contributed to [Mrs. Thompson’s] torn rotator cuff.” (Id. at p. 26; doc. 23, p. 2.)

       In reviewing Mrs. Thompson’s course of right shoulder treatment, it is clear that Dr.

Summers played a passing role, at most. He himself admitted that he provided no individual

treatment and only ensured that other doctors provided her proper care. The medical evidence of

record demonstrates a course of shoulder treatment provided by the emergency room at Memorial

Health University, Drs. McCartney and Wilson at Optim Health, and Dr. Mighell in Florida. Dr.

Summers, on the other hand, had no firsthand role in the evaluation and treatment of Mrs.

Thompson’s torn rotator cuff. Dr. Summers did not treat Mrs. Thompson’s torn rotator cuff injury,

much less reach a conclusion regarding the cause of that injury during the course of her treatment

by other doctors. As such, he may not testify as a Rule 26(a)(2)(C) expert treating physician

regarding the rotator cuff injury. Consequently, for Dr. Summers to testify on causation, Plaintiffs




                                                 21
were required to have disclosed him as an expert under Rule 26(a)(2)(B) and to have provided the

necessary expert report signed by him. They did not and, thus, failed to comply with Rule 26.

                 (3)    Whether Plaintiffs’ Failure to Comply with Rule 26 Warrants Exclusion

        Pursuant to Federal Rule of Civil Procedure 37(c)(1) (“Rule 37”), a court may exclude

testimony from a proffered expert witness when the proffering party “fails to provide information

or identify [the] witness as required by Rule 26(a).” However, a court does not have to impose

sanctions if it believes the party’s failure was “substantially justified or is harmless.” Fed. R. Civ.

P. 37(c)(1). When deciding whether to impose sanctions, courts consider the following factors:

“(1) the surprise to the party against whom the evidence would be offered; (2) the ability of the

party to cure the surprise; (3) the extent to which allowing evidence would disrupt the trial; (4) the

importance of the evidence; and (5) the nondisclosing party’s explanation.” Kondragunta, 2013

WL 1189493, at *7.

        Plaintiffs do not explicitly contend that this error was either “substantially justified” or

“harmless” but essentially imply as much by emphasizing that Dr. Summers was Mrs. Thompson’s

long-time treating physician, that Defendant was able to ask about the opinion at Dr. Summers’

deposition, and that Defendant’s designated expert agrees with Dr. Summers. 6 (Doc. 21-1, pp. 8–



6
  On this point, Plaintiffs argue that Dr. Summers’ causation opinion should be admitted under Leathers v.
Pfizer, Inc., 233 F.R.D. 687, 697 (N.D. Ga. 2006), which stated the black-letter proposition that treating
physicians need not supply a Rule 26(a)(2)(B) report when testifying about the care and treatment of their
patients. (Doc. 21-1, pp. 8–9.) Plaintiffs state, “Dr. Summers simply testified to his treatment of the patient
and upon questioning [at the deposition], responded with his professional opinion . . . .” (Id. at p. 9.)
Leathers, however, provides no support for Plaintiffs’ proposed testimony of Dr. Summers, because the
court there excluded the causation portion of a treating doctor’s testimony that was not disclosed as required
by Rule 26 (a)(2)(B): “Although Dr. Norvey was, in fact, one of Plaintiff’s treating physicians, in substance
Dr. Norvey’s statement is not one of a treating physician—it is the statement of a retained or specifically
employed expert under [Rule] 26(a)(2)(B).” Leathers, 233 F.R.D. at 698–99. A fortiori, given that Dr.
Summers was, in fact, not one of Mrs. Thompson’s treating physicians for her rotator cuff injury (as
explained more fully in this Section), there are multiple reasons he may not permissibly testify as to its
cause without complying with Rule 26(a)(2)(B).



                                                      22
9.) Looking to the factors identified above, it is not enough for Plaintiffs to contend that their

failure to disclose Dr. Summers as an expert should be overlooked because he had been Mrs.

Thompson’s treating physician for years. His being her treating physician is not probative of what

his deposition testimony would be and does not at all lessen the surprise Defendant faced at the

deposition due to Plaintiffs’ prior nondisclosure. Furthermore, Plaintiffs knew well in advance

that they needed to provide medical evidence of Mrs. Thompson’s rotator cuff injury and its cause,

and they were aware that Dr. Summers might be a candidate to provide this testimony given his

ongoing treatment relationship with Mrs. Thompson, yet they chose not to disclose him as such,

not even after the deposition where he gave the challenged opinion. 7

        As to the ability to cure the surprise, Defendant had no prior knowledge that Dr. Summers

would serve as an expert on the causation of Mrs. Thompson’s rotator cuff tear—indeed the

medical records produced by Plaintiffs would have indicated the opposite since they show others

provided care for this injury—and therefore Defendant could not have been expected to be

adequately prepared to cross examine Dr. Summers at his deposition. Moreover, Defendant did

not have the benefit of an export report to assist with preparing for the deposition and conducting

the cross-examination. That Defendant knew Dr. Summers was Mrs. Thompson’s primary

physician does not obviate the surprise to Defendant when he opined on matters unrelated to his

treatment.

        It is not enough for Plaintiff[s] to argue that Defendant should not be surprised by
        Dr. [Summers’] expert opinion because he was listed as a treating physician.
        Defendant had no notice prior to Dr. [Summers’] deposition that he would provide
        any opinions [regarding causation] . . . . Prior to that deposition, Plaintiff[s] had
        not provided any disclosure regarding Dr. [Summers] and, thus, had not even hinted

7
  Parties must supplement disclosures or discovery responses when they learn that a prior response was
incomplete or incorrect and the additional or corrective information was not otherwise known to the other
parties during the discovery process. Fed. R. Civ. P. 26(e)(1)(A). With respect to expert witnesses, the
duty to supplement extends both to information included in the report and to information given during the
expert’s deposition. Fed. R. Civ. P. 26(e)(2).


                                                   23
       that Dr. [Summers] would testify about anything other than the facts regarding his
       treatment of [Mrs. Thompson]. This surprise defeats the purpose of Rule 26’s
       expert disclosure requirements. Moreover, with no notice of Dr. [Summers’]
       opinions, much less the subject matter of them, Defendant could not have prepared
       to depose Dr. [Summers] on those issues.

Rangel, 202 F. Supp. 3d at 1366–67; see also Goodbys Creek, LLC v. Arch Ins. Co., No. 3:07-

CV-947-J-34HTS, 2009 WL 1139575, at *3 (M.D. Fla. Apr. 27, 2009) (“[E]ven if a deposition of

every expert were taken by Defendant as a matter of course, furnishing it with a woefully

inadequate report adversely impacts upon its ability to prepare for and conduct the deposition.”).

       Although Dr. Summers’ rotator cuff testimony parallels the opinion offered by Dr. Mighell,

this fact shows that Dr. Summers’ testimony regarding this opinion is of little ultimate

consequence. To the extent Dr. Summers’ opinion parallels Dr. Mighell’s, it is unnecessary,

duplicative testimony. Geico Cas. Co. v. Beauford, No. 8:05-cv-697-T-24EAJ, 2007 U.S. Dist.

LEXIS 61379, at *12 (M.D. Fla. Aug. 21, 2007) (limiting duplicative expert testimony); see also

Fed. R. Evid. 403 (authorizing courts to exclude testimony that “wast[es] time or needlessly

present[s] cumulative evidence.”). Moreover, to the extent it assigns a higher degree of culpability

to the mail truck incident than Dr. Mighell’s opinion does, this aspect of Dr. Summers’ opinion

actually exacerbates the surprise and prejudice exacted on Defendant by the failure to timely

disclose the opinion. Without a proper Rule 26(a)(2)(B) report, Defendant would be unable to

adequately probe any material differences between Dr. Mighell’s and Dr. Summers’ opinions.

Furthermore, allowing Plaintiffs to cure their failure and provide an expert disclosure at this stage

would disrupt the discovery process and this litigation. Expert reports were due in this case by

September 14, 2017, discovery closed on October 30, 2017, and a fully-briefed partial summary

judgment motion has been pending since January 25, 2018. (Docs. 11, 15.) To permit an expert

disclosure at this late stage as to a witness known to Plaintiffs at the outset would undermine both




                                                 24
sides’ interest in a prompt resolution and subvert this Court’s scheduling orders, not to mention

the Federal Rules of Civil Procedure. See Rangel, 202 F. Supp. 3d at 1367 (“allowing parties to

obviate the need to provide Rule 26(a)(2) disclosures and reports by simply making their experts

available to be deposed would render the Rule meaningless.”).

       For all of these reasons, Rules 26 and 37 compel the Court to exclude Dr. Summers’

opinion on the cause of Mrs. Thompson’s rotator cuff injury. In sum, because Dr. Summers did

not treat Mrs. Thompson’s rotator cuff injury, much less form an opinion regarding the causation

of that injury during the course of treatment, he may not testify as a treating physician regarding

its cause. Likewise, because Plaintiff did not provide a Rule 26(a)(2)(B) report for Dr. Summers

disclosing his opinion regarding this injury’s cause, Dr. Summers may not testify as an expert. His

proposed causation expert testimony on this injury exceeded the scope of his treatment and was

not properly disclosed under Rule 26(a)(2)(b). Accordingly, the Court GRANTS this portion of

Defendant’s Motion to Exclude Expert Testimony. (Doc. 15.) Consequently, the Court limits Dr.

Summers’ testimony to only the facts and observations he obtained firsthand during the course of

his treatment of Mrs. Thompson.

II.    Motion for Partial Summary Judgment (Doc. 15)

       Defendant moves for summary judgment with respect to Plaintiffs’ claim regarding Mrs.

Thompson’s vertigo condition.      (Doc. 15, pp. 15–18.)     Defendant argues that without Dr.

Summer’s expert testimony, or any expert testimony at all, Plaintiffs cannot muster the specialized

medical evidence needed—as required by the FTCA and Georgia tort law—to show the mail truck

incident caused Mrs. Thompson’s BPPV. (Id.) In their Response, Plaintiffs contend partial

summary judgment should be denied, even in the absence of Dr. Summers’ opinion testimony,

because a triable fact exists as to the causation of Mrs. Thompson’s vertigo. (Doc. 21-1, pp. 11–




                                                25
13.) Plaintiffs submit that no expert medical testimony is necessary for the factfinder to find a

sufficient causal link between the mail truck incident and Mrs. Thompson’s vertigo.

       A.      Legal Standard

       Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact and that it is entitled to judgment as a matter of law. See Williamson Oil Co. v.

Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir. 2003). Specifically, the moving party must

identify the portions of the record which establish that there are no “genuine dispute[s] as to any

material fact and the movant is entitled to judgment as a matter of law.” Moton v. Cowart, 631

F.3d 1337, 1341 (11th Cir. 2011). When the nonmoving party would have the burden of proof at

trial, the moving party may discharge his burden by showing that the record lacks evidence to

support the nonmoving party’s case or that the nonmoving party would be unable to prove his case

at trial. See id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). If the moving party

discharges this burden, the burden shifts to the nonmovant to go beyond the pleadings and present

affirmative evidence to show that a genuine issue of fact does exist. Anderson, 477 U.S. at 257.

       In determining whether a summary judgment motion should be granted, a court must view

the record and all reasonable inferences that can be drawn from the record in a light most favorable

to the nonmoving party. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee County, 630 F.3d




                                                 26
1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 616 (11th

Cir. 2007)). However, “facts must be viewed in the light most favorable to the non-moving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Id. (citation and emphasis omitted).

       B.      Whether the Evidence Shows a Genuine Issue of Fact as to the Cause of Mrs.
               Thompson’s Vertigo

       In support of a triable fact on causation, Plaintiffs point to the difference in Mrs.

Thompson’s health after the accident as compared to her health before the accident:

       In the present case, immediately prior to the accident Mrs. Thompson had never
       experienced vertigo. Immediately following the accident, with no other known
       cause, with a traumatic injury, including a head injury, and appropriate testing to
       rule out other causes, she suffered for [sic] this condition. A triable issue of fact
       exists as to the causation of her vertigo.

(Doc. 21-1, p. 12.) Plaintiffs argue this change in Mrs. Thompson’s physical condition, when

considered along with Dr. Mighell’s unchallenged opinion that the mail truck incident caused Mrs.

Thompson’s torn rotator cuff, presents sufficient evidence for the factfinder to consider whether

the incident also caused her vertigo. (Id. at pp. 12–13.) As discussed above, however, the onset

of vertigo some four weeks after the mail truck incident occurred is an insufficient basis for a valid

causation determination. This rather distant temporal relationship, alone, says very little about

what caused Mrs. Thompson to begin suffering from vertigo several weeks after the mail truck

incident. As evidence, it falls prey to the same post hoc ergo propter hoc logical fallacy that befell

Dr. Summers’ proposed expert testimony in this regard.           Finally, Dr. Mighell’s testimony

regarding the cause of Mrs. Thompson’s shoulder injury bears no relevance on the vertigo issue.




                                                 27
       Moreover, without any expert testimony as to the cause of Mrs. Thompson’s vertigo,

Plaintiffs fail to carry their evidentiary burden. The liability of the United States under the FTCA

turns on the law of the state where the alleged negligent act or omission occurred. 28 U.S.C.

§ 1346(b)(1); Stone v. United States, 373 F.3d 1129, 1130 (11th Cir. 2004). In Georgia, expert

testimony is required in a negligence claim if “the existence of a causal link between the

defendant’s conduct and the plaintiff’s injury cannot be determined from common knowledge and

experience and instead requires the assistance of experts with specialized medical knowledge.”

Cowart v. Widener, 697 S.E.2d 779, 784 (Ga. 2010). The plaintiff must submit expert evidence

to survive a motion for summary judgment “where ‘medical questions’ relating to causation are

involved.” Id. In this case, the cause of Mrs. Thompson’s vertigo poses a medical question, and

Plaintiffs have put forth no admissible expert evidence on this issue.

       Plaintiffs attempt to analogize the question of what caused Mrs. Thompson’s vertigo to

more straight-forward and obvious causal relationships. For instance, Plaintiffs point to injuries

such as death from a gunshot wound to the head or from internal bleeding in the head following a

slip and fall where the decedent struck his head. (See Doc. 21-1, pp. 11–12 (citing Cowart, 697

S.E.2d at 784).) These obvious causal relationships differ significantly from the cause of a medical

condition like vertigo. Plaintiffs contend that, because juries can find causation without expert

testimony “where the symptoms complained of emerge immediately or soon after the event alleged

to have caused them, and it is common knowledge that such an event is one that could cause that

kind of injury,” Bruce v. Classic Carrier, Inc., No. 1:11-CV-01472-JEC, 2014 WL 1230231, at *7

(N.D. Ga. Mar. 24, 2014) (citation omitted), a triable fact exists as to the cause of Mrs. Thompson’s

vertigo. (Doc. 21-1, pp. 11–12.) However, Mrs. Thompson did not experience vertigo until at

least four weeks after the mail truck incident. Moreover, it is not common knowledge that such




                                                 28
an event could cause vertigo. Indeed, Dr. Logan, Plaintiff’s treating otolaryngologist stated that a

“large percentage of people [with BPPV] are idiopathic,” meaning they experience the condition

spontaneously or without a known cause, and he noted that difficulty exists in determining the

cause of a particular patient’s BPPV. (Doc. 15-9, pp. 24–25.) Thus, Plaintiffs may not create a

triable issue of fact under the general principle recited in Classic Carrier. See, e.g., Teegarden v.

Countrywide Home Loans, Inc., No. 08-00973-CV-W-SOW, 2010 WL 11590726, at *5 (W.D.

Mo. Mar. 12, 2010) (plaintiff’s injuries, including vertigo are “‘sophisticated’ and require expert

testimony to prove causation.”); Pihsiou Hsu v. Mound Yellow Cab Co., 624 S.W.2d 61, 63 (Mo.

Ct. App. 1981) (plaintiff’s testimony that she experienced vertigo following car accident without

expert medical evidence linking the complaints to the accident was insufficient to prove causation).

       The record here—as further explained in the above discussion of Dr. Summers’ proposed

expert testimony on this point—demonstrates that the cause of vertigo is a medical question, for

which expert testimony is required. As Plaintiffs have not produced any admissible expert

evidence on the cause of Mrs. Thompson’s vertigo, they may not seek to recovery at trial for Mrs.

Thompson’s vertigo or any damages related to it. Accordingly, the Court GRANTS Defendant

partial summary judgment, (doc. 15, pp. 15–18), specifically as to Plaintiffs’ claim that the mail

truck incident caused Mrs. Thompson to suffer vertigo and also as to Mr. Thompson’s claim for

loss of consortium related to or resulting from Mrs. Thompson’s vertigo.




                                                 29
                                         CONCLUSION

       Based on the foregoing, the Court GRANTS Defendant’s Motion to Exclude Expert

Testimony and for Partial Summary Judgment. (Doc. 15.) Plaintiffs may not rely on Dr. Summers

to offer expert testimony on the cause of Mrs. Thompson’s vertigo or on the cause of her torn

rotator cuff injury. Further, Plaintiffs may not proceed in this case on the theory that Defendant’s

alleged negligence caused Mrs. Thompson’s vertigo or seek any recover for such injury including

Mr. Thompson’s claim for loss of consortium related to or resulting from Mrs. Thompson’s

vertigo. Plaintiffs’ remaining claims related to Mrs. Thompson’s torn rotator cuff remain pending

before the Court.

       SO ORDERED, this 9th day of January, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                30
